 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2997 
 
AN ACT 
Making appropriations for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for Agriculture, Rural Development, Food and Drug Administration, and Related Agencies programs for the fiscal year ending September 30, 2010, and for other purposes, namely: 
I 
AGRICULTURAL PROGRAMS Production, processing and marketing Office of the secretaryFor necessary expenses of the Office of the Secretary of Agriculture, $5,285,000: 
Provided, That not to exceed $11,000 of this amount shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary. Office of Tribal RelationsFor necessary expenses of the Office of Tribal Relations, $1,000,000, to support communication and consultation activities with Federally Recognized Tribes, as well as other requirements established by law. Executive operations Office of the chief economistFor necessary expenses of the Office of the Chief Economist, $13,032,000. National appeals divisionFor necessary expenses of the National Appeals Division, $15,254,000. Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $9,436,000. Office of homeland securityFor necessary expenses of the Office of Homeland Security, $1,859,000. Office of Advocacy and Outreach For necessary expenses of the Office of Advocacy and Outreach, $1,700,000. Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $61,579,000. Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $6,566,000: 
Provided, That no funds made available by this appropriation may be obligated for FAIR Act or Circular A–76 activities until the Secretary has submitted to the Committees on Appropriations of both Houses of Congress and the Committee on Oversight and Government Reform of the House of Representatives a report on the Department's contracting out policies, including agency budgets for contracting out. Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $895,000. Office of civil rightsFor necessary expenses of the Office of Civil Rights, $23,922,000. Office of the assistant secretary for administrationFor necessary expenses of the Office of the Assistant Secretary for Administration, $806,000. Agriculture buildings and facilities and rental payments (including transfers of funds)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 486, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $293,093,000, to remain available until expended, of which $184,812,000 shall be available for payments to the General Services Administration for rent; of which $13,500,000 for payment to the Department of Homeland Security for building security activities; and of which $94,781,000 for buildings operations and maintenance expenses: 
Provided, That the Secretary shall use $15,911,000 of these funds to cover shortfalls incurred in prior year rental payments: 
Provided further, That the Secretary is authorized to transfer funds from a Departmental agency to this account to recover the full cost of the space and security expenses of that agency that are funded by this account when the actual costs exceed the agency estimate which will be available for the activities and payments described herein. Hazardous materials management (including transfers of funds)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), $5,125,000, to remain available until expended: 
Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands. Departmental administration (including transfers of funds)For Departmental Administration, $41,319,000, to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department: 
Provided, That this appropriation shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: 
Provided further, That of the amount appropriated, $13,000,000 is for stabilization and reconstruction activities to be carried out under the authority provided by title XIV of the Food and Agriculture Act of 1977 (7 U.S.C. 3101 et seq.) and other applicable laws. Office of the assistant secretary for congressional relations (including transfers of funds)For necessary expenses of the Office of the Assistant Secretary for Congressional Relations to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch, $3,968,000: 
Provided, That these funds may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: 
Provided further, That no funds made available by this appropriation may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency: 
Provided further, That no other funds appropriated to the Department by this Act shall be available to the Department for support of activities of congressional relations. Office of communicationsFor necessary expenses of the Office of Communications, $9,722,000. Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978, $88,725,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978, and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to Public Law 95–452 and section 1337 of Public Law 97–98. Office of the general counselFor necessary expenses of the Office of the General Counsel, $43,551,000. Office of the under secretary for research, education and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education and Economics, $895,000. Economic research serviceFor necessary expenses of the Economic Research Service, $82,478,000. National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $161,830,000, of which up to $37,908,000 shall be available until expended for the Census of Agriculture. Agricultural research service Salaries and expensesFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,179,639,000, of which $44,138,000 shall be for the purposes, and in the amounts, specified in the table titled Congressionally Designated Projects in the statement of managers to accompany this Act: 
 Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: 
Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $375,000, except for headhouses or greenhouses which shall each be limited to $1,200,000, and except for 10 buildings to be constructed or improved at a cost not to exceed $750,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $375,000, whichever is greater: 
Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: 
Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: 
Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): 
Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law. Buildings and facilitiesFor acquisition of land, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities as necessary to carry out the agricultural research programs of the Department of Agriculture, where not otherwise provided, $70,873,000, of which $70,873,000 shall be for the purposes, and in the amounts, specified in the table titled Congressionally Designated Projects in the statement of managers to accompany this Act, to remain available until expended. National Institute of Food and Agriculture Research and Education ActivitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $788,243,000, of which $120,054,000 shall be for the purposes, and in the amounts, specified in the table titled Congressionally Designated Projects in the statement of managers to accompany this Act, as follows: to carry out the provisions of the Hatch Act of 1887 (7 U.S.C. 361a–i), $215,000,000; for grants for cooperative forestry research (16 U.S.C. 582a through a–7), $29,000,000; for payments to eligible institutions (7 U.S.C. 3222), $48,500,000, provided that each institution receives no less than $1,000,000; for special grants (7 U.S.C. 450i(c)), $89,029,000; for competitive grants on improved pest control (7 U.S.C. 450i(c)), $16,185,000; for competitive grants (7 U.S.C. 450(i)(b)), $262,482,000, to remain available until expended; for the support of animal health and disease programs (7 U.S.C. 3195), $2,950,000; for supplemental and alternative crops and products (7 U.S.C. 3319d), $835,000; for grants for research pursuant to the Critical Agricultural Materials Act (7 U.S.C. 178 et seq.), $1,083,000, to remain available until expended; for the 1994 research grants program for 1994 institutions pursuant to section 536 of Public Law 103–382 (7 U.S.C. 301 note), $1,805,000, to remain available until expended; for rangeland research grants (7 U.S.C. 3333), $983,000; for higher education graduate fellowship grants (7 U.S.C. 3152(b)(6)), $3,859,000, to remain available until expended (7 U.S.C. 2209b); for a program pursuant to section 1415A of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151a), $4,800,000, to remain available until expended; for higher education challenge grants (7 U.S.C. 3152(b)(1)), $5,654,000; for a higher education multicultural scholars program (7 U.S.C. 3152(b)(5)), $1,241,000, to remain available until expended (7 U.S.C. 2209b); for an education grants program for Hispanic-serving Institutions (7 U.S.C. 3241), $9,237,000; for competitive grants for the purpose of carrying out all provisions of 7 U.S.C. 3156 to individual eligible institutions or consortia of eligible institutions in Alaska and in Hawaii, with funds awarded equally to each of the States of Alaska and Hawaii, $3,200,000; for a secondary agriculture education program and 2-year post-secondary education (7 U.S.C. 3152(j)), $983,000; for aquaculture grants (7 U.S.C. 3322), $3,928,000; for sustainable agriculture research and education (7 U.S.C. 5811), $14,500,000; for a program of capacity building grants (7 U.S.C. 3152(b)(4)) to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222, $18,250,000, to remain available until expended (7 U.S.C. 2209b); for payments to the 1994 Institutions pursuant to section 534(a)(1) of Public Law 103–382, $3,342,000; for resident instruction grants for insular areas under section 1491 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3363), $900,000; for distance education grants for insular areas under section 1490 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3362), $750,000; for a new era rural technology program pursuant to section 1473E of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319e), $875,000; for a competitive grants program for farm business management and benchmarking (7 U.S.C. 5925f), $1,500,000; for a competitive grants program regarding biobased energy (7 U.S.C. 8114), $2,250,000; and for necessary expenses of Research and Education Activities, $45,122,000, of which $2,704,000 for the Research, Education, and Economics Information System and $2,136,000 for the Electronic Grants Information System, are to remain available until expended. Native american institutions endowment fundFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended. Extension activitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $494,923,000, of which $11,831,000 shall be for the purposes, and in the amounts, specified in the table titled Congressionally Designated Projects in the statement of managers to accompany this Act, as follows: payments for cooperative extension work under the Smith-Lever Act, to be distributed under sections 3(b) and 3(c) of said Act, and under section 208(c) of Public Law 93–471, for retirement and employees' compensation costs for extension agents, $297,500,000; payments for extension work at the 1994 Institutions under the Smith-Lever Act (7 U.S.C. 343(b)(3)), $4,321,000; payments for the nutrition and family education program for low-income areas under section 3(d) of the Act, $68,070,000; payments for the pest management program under section 3(d) of the Act, $9,938,000; payments for the farm safety program under section 3(d) of the Act, $4,863,000; payments for New Technologies for Ag Extension under section 3(d) of the Act, $1,750,000; payments to upgrade research, extension, and teaching facilities at institutions eligible to receive funds under 7 U.S.C. 3221 and 3222, $19,770,000, to remain available until expended; payments for youth-at-risk programs under section 3(d) of the Smith-Lever Act, $8,412,000; for youth farm safety education and certification extension grants, to be awarded competitively under section 3(d) of the Act, $486,000; payments for carrying out the provisions of the Renewable Resources Extension Act of 1978 (16 U.S.C. 1671 et seq.), $4,068,000; payments for the federally-recognized Tribes Extension Program under section 3(d) of the Smith-Lever Act, $3,045,000; payments for sustainable agriculture programs under section 3(d) of the Act, $4,705,000; payments for rural health and safety education as authorized by section 502(i) of Public Law 92–419 (7 U.S.C. 2662(i)), $1,738,000; payments for cooperative extension work by eligible institutions (7 U.S.C. 3221), $42,677,000, provided that each institution receives no less than $1,000,000; for grants to youth organizations pursuant to 7 U.S.C. 7630, $1,784,000; payments to carry out the food animal residue avoidance database program as authorized by 7 U.S.C. 7642, $1,000,000; payments to carry out section 1672(e)(49) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925), as amended, $400,000; and for necessary expenses of Extension Activities, $20,396,000. INTEGRATED ACTIVITIES For the integrated research, education, and extension grants programs, including necessary administrative expenses, $60,022,000, as follows: for competitive grants programs authorized under section 406 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7626), $45,148,000, including $12,649,000 for the water quality program, $14,596,000 for the food safety program, $4,096,000 for the regional pest management centers program, $4,388,000 for the Food Quality Protection Act risk mitigation program for major food crop systems, $1,365,000 for the crops affected by Food Quality Protection Act implementation, $3,054,000 for the methyl bromide transition program, and $5,000,000 for the organic transition program; for a competitive international science and education grants program authorized under section 1459A of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3292b), to remain available until expended, $3,000,000; for grants programs authorized under section 2(c)(1)(B) of Public Law 89–106, as amended, $732,000, to remain available until September 30, 2011, for the critical issues program; $1,312,000 for the regional rural development centers program; and $9,830,000 for the Food and Agriculture Defense Initiative authorized under section 1484 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977, to remain available until September 30, 2011. Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $895,000. Animal and plant health inspection service Salaries and expenses (including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $904,953,000, of which $24,410,000 shall be for the purposes, and in the amounts, specified in the table titled Congressionally Designated Projects in the statement of managers to accompany this Act, of which $2,058,000 shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds to the extent necessary to meet emergency conditions; of which $23,390,000 shall be used for the cotton pests program for cost share purposes or for debt retirement for active eradication zones; of which $5,300,000 shall be for a National Animal Identification program; of which $60,243,000 shall be used to prevent and control avian influenza and shall remain available until expended: 
Provided, That funds provided for the contingency fund to meet emergency conditions, information technology infrastructure, fruit fly program, emerging plant pests, cotton pests program, grasshopper and mormon cricket program, the plum pox program, the National Veterinary Stockpile, the National Animal Identification System, up to $1,500,000 in the scrapie program for indemnities, up to $1,000,000 for wildlife services methods development, up to $1,500,000 of the wildlife services operations program for aviation safety, and up to 25 percent of the screwworm program shall remain available until expended: 
Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: 
Provided further, That this appropriation shall be available for the operation and maintenance of aircraft and the purchase of not to exceed four, of which two shall be for replacement only: 
Provided further, That, in addition, in emergencies which threaten any segment of the agricultural production industry of this country, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: 
Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2010, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be credited to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services. Buildings and facilitiesFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 428a, $4,712,000, to remain available until expended. Agricultural marketing service Marketing servicesFor necessary expenses of the Agricultural Marketing Service, $91,148,000: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701). Limitation on administrative expensesNot to exceed $64,583,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: 
Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. Funds for strengthening markets, income, and supply (section 32) (including transfers of funds)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, including $10,000,000 for replacement of a system to support commodity purchases, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of August 8, 1956; (2) transfers otherwise provided in this Act; and (3) not more than $20,056,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961. Payments to states and possessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,334,000. Grain Inspection, Packers and Stockyards Administration salaries and expensesFor necessary expenses of the Grain Inspection, Packers and Stockyards Administration, $41,964,000: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. Limitation on inspection and weighing services expensesNot to exceed $42,463,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: 
Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $813,000. Food safety and inspection serviceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $50,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,018,520,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): 
Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: 
Provided further, That no fewer than 140 full-time equivalent positions shall be employed during fiscal year 2010 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act: 
Provided further, That of the amount available under this heading, $3,000,000 shall be obligated to maintain the Humane Animal Tracking System as part of the Public Health Data Communication Infrastructure System: 
 Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. Office of the under secretary for farm and foreign agricultural servicesFor necessary expenses of the Office of the Under Secretary for Farm and Foreign Agricultural Services, $895,000. Farm service agency Salaries and expenses (including transfers of funds)For necessary expenses of the Farm Service Agency, $1,253,777,000: 
Provided, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: 
Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: 
Provided further, That funds made available to county committees shall remain available until expended. State mediation grantsFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $4,369,000. Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $5,000,000, to remain available until expended. Dairy indemnity program (including transfer of funds)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: 
Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12). AGRICULTURAL CREDIT INSURANCE FUND PROGRAM ACCOUNT  (INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), direct and guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly fractionated land loans (25 U.S.C. 488), to be available from funds in the Agricultural Credit Insurance Fund, as follows: farm ownership loans, $2,150,000,000, of which $1,500,000,000 shall be for unsubsidized guaranteed loans and $650,000,000 shall be for direct loans; operating loans, $2,670,000,000, of which $1,500,000,000 shall be for unsubsidized guaranteed loans, $170,000,000 shall be for subsidized guaranteed loans and $1,000,000,000 shall be for direct loans; Indian tribe land acquisition loans, $3,940,000; conservation loans, $150,000,000, of which $75,000,000 shall be for guaranteed loans and $75,000,000 shall be for direct loans; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $100,000,000: 
Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans.For the cost of direct and guaranteed loans, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: farm ownership loans, $32,070,000, of which $5,550,000 shall be for unsubsidized guaranteed loans, and $26,520,000 shall be for direct loans; operating loans, $106,402,000, of which $35,100,000 shall be for unsubsidized guaranteed loans, $23,902,000 shall be for subsidized guaranteed loans, and $47,400,000 shall be for direct loans; conservation loans, $1,343,000, of which $278,000 shall be for guaranteed loans, and $1,065,000 shall be for direct loans; and Indian highly fractionated land loans, $793,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $321,093,000, of which $313,173,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: 
Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer. Risk Management AgencyFor necessary expenses of the Risk Management Agency, $80,325,000: 
Provided, That the funds made available under section 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) may be used for the Common Information Management System: 
Provided further, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i).  CORPORATIONSThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided. Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended. Commodity credit corporation fund Reimbursement for net realized losses (including transfers of funds)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): 
Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business. Hazardous waste management (limitation on expenses)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Resource Conservation and Recovery Act (42 U.S.C. 6961). 
IIConservation ProgramsOffice of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $895,000.Natural resources conservation serviceConservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 428a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $887,629,000, to remain available until September 30, 2011, of which $37,382,000 shall be for the purposes, and in the amounts, specified in the table titled Congressionally Designated Projects in the statement of managers to accompany this Act: 
Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: 
Provided further, That the Secretary is authorized to transfer ownership of all land, buildings, and related improvements of the Natural Resources Conservation Service facilities located in Medicine Bow, Wyoming, to the Medicine Bow Conservation District: 
Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a.Watershed and flood prevention operationsFor necessary expenses to carry out preventive measures, including but not limited to research, engineering operations, methods of cultivation, the growing of vegetation, rehabilitation of existing works and changes in use of land, in accordance with the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001–1005 and 1007–1009), the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), and in accordance with the provisions of laws relating to the activities of the Department, $30,000,000, to remain available until expended, of which $22,111,000 shall be for the purposes, and in the amounts, specified in the table titled Congressionally Designated Projects in the statement of managers to accompany this Act: 
Provided, That not to exceed $12,000,000 of this appropriation shall be available for technical assistance.Watershed rehabilitation programFor necessary expenses to carry out rehabilitation of structural measures, in accordance with section 14 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012), and in accordance with the provisions of laws relating to the activities of the Department, $40,161,000, to remain available until expended.RESOURCE CONSERVATION AND DEVELOPMENTFor necessary expenses in planning and carrying out projects for resource conservation and development and for sound land use pursuant to the provisions of sections 31 and 32 of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010–1011; 76 Stat. 607); the Act of April 27, 1935 (16 U.S.C. 590a–f); and subtitle H of title XV of the Agriculture and Food Act of 1981 (16 U.S.C. 3451–3461), $50,730,000: 
Provided, That not to exceed $3,073,000 shall be available for national headquarters activities. 
IIIRURAL DEVELOPMENT PROGRAMSOffice of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $895,000.Rural development salaries and expenses(including transfers of funds)For necessary expenses for carrying out the administration and implementation of programs in the Rural Development mission area, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $201,987,000: 
Provided, That notwithstanding any other provision of law, funds appropriated under this section may be used for advertising and promotional activities that support the Rural Development mission area: 
Provided further, That not more than $10,000 may be expended to provide modest nonmonetary awards to non-USDA employees: 
Provided further, That any balances available from prior years for the Rural Utilities Service, Rural Housing Service, and the Rural Business-Cooperative Service salaries and expenses accounts shall be transferred to and merged with this appropriation.Rural housing serviceRural housing insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $13,121,488,000 for loans to section 502 borrowers, of which $1,121,488,000 shall be for direct loans, and of which $12,000,000,000 shall be for unsubsidized guaranteed loans; $34,412,000 for section 504 housing repair loans; $69,512,000 for section 515 rental housing; $129,090,000 for section 538 guaranteed multi-family housing loans; $5,045,000 for section 524 site loans; $11,448,000 for credit sales of acquired property, of which up to $1,448,000 may be for multi-family credit sales; and $4,970,000 for section 523 self-help housing land development loans.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $213,510,000, of which $40,710,000 shall be for direct loans, and of which $172,800,000, to remain available until expended, shall be for unsubsidized guaranteed loans; section 504 housing repair loans, $4,422,000; repair, rehabilitation, and new construction of section 515 rental housing, $18,935,000; section 538 multi-family housing guaranteed loans, $1,485,000; and credit sales of acquired property, $556,000: 
Provided, That of the total amount appropriated in this paragraph, the amount equal to the amount of Rural Housing Insurance Fund Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2009, shall be available through June 30, 2010, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones: 
Provided further, That section 538 multi-family housing guaranteed loans funded pursuant to this paragraph shall not be subject to a guarantee fee and the interest on such loans may not be subsidized: 
Provided further, That any balances for a demonstration program for the preservation and revitalization of the section 515 multi-family rental housing properties as authorized by Public Law 109–97 and Public Law 110–5 shall be transferred to and merged with the Rural Housing Service, Multi-family Housing Revitalization Program Account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $468,593,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rental assistance programFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $980,000,000; and, in addition, such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: 
Provided, That of this amount, up to $5,958,000 shall be available for debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Act, and not to exceed $50,000 per project for advances to nonprofit organizations or public agencies to cover direct costs (other than purchase price) incurred in purchasing projects pursuant to section 502(c)(5)(C) of the Act: 
Provided further, That of this amount not less than $2,030,000 is available for newly constructed units financed by section 515 of the Housing Act of 1949, and not less than $3,400,000 is for newly constructed units financed under sections 514 and 516 of the Housing Act of 1949: 
Provided further, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a one-year period: 
Provided further, That any unexpended balances remaining at the end of such one-year agreements may be transferred and used for the purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: 
Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2010 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: 
Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act.Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, for the cost to conduct a housing demonstration program to provide revolving loans for the preservation of low-income multi-family housing projects, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $43,191,000, to remain available until expended: 
Provided, That of the funds made available under this heading, $16,400,000 shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: 
Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: 
Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: 
Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: 
Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration programs for the preservation and revitalization of multi-family rental housing properties described in this paragraph: 
Provided further, That of the funds made available under this heading, $1,791,000 shall be available for the cost of loans to private nonprofit organizations, or such nonprofit organizations' affiliate loan funds and State and local housing finance agencies, to carry out a housing demonstration program to provide revolving loans for the preservation of low-income multi-family housing projects: 
Provided further, That loans under such demonstration program shall have an interest rate of not more than 1 percent direct loan to the recipient: 
Provided further, That the Secretary may defer the interest and principal payment to the Rural Housing Service for up to 3 years and the term of such loans shall not exceed 30 years: 
Provided further, That of the funds made available under this heading, $25,000,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: 
Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: 
Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: 
Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading.MUTUAL AND SELF-HELP HOUSING GRANTS For grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $41,864,000, to remain available until expended: 
Provided, That of the total amount appropriated under this heading, the amount equal to the amount of Mutual and Self-Help Housing Grants allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2009, shall be available through June 30, 2010, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones.RURAL HOUSING ASSISTANCE GRANTS (INCLUDING TRANSFER OF FUNDS)For grants and contracts for very low-income housing repair, supervisory and technical assistance, compensation for construction defects, and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, 1479(c), 1490e, and 1490m, $45,500,000, to remain available until expended, of which $4,000,000 shall be for grants authorized by section 14204 of the Food, Conservation, and Energy Act of 2008: 
Provided, That of the total amount appropriated under this heading, the amount equal to the amount of Rural Housing Assistance Grants allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2009, shall be available through June 30, 2010, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones: 
Provided further, That any balances to carry out a housing demonstration program to provide revolving loans for the preservation of low-income multi-family housing projects as authorized in Public Law 108–447 and Public Law 109–97 shall be transferred to and merged with the Rural Housing Service, Multi-family Housing Revitalization Program Account.Farm labor program accountFor the cost of direct loans, grants, and contracts, as authorized by 42 U.S.C. 1484 and 1486, $19,746,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts.Rural Community Facilities Program Account(INCLUDING TRANSFERS OF FUNDS)For the cost of direct loans, loan guarantees, and grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $54,993,000, to remain available until expended: 
Provided, That $6,256,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: 
Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: 
Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: 
Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: 
Provided further, That $13,902,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: 
Provided further, That $3,972,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: 
Provided further, That of the amount appropriated under this heading, the amount equal to the amount of Rural Community Facilities Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2009, shall be available through June 30, 2010, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones for the rural community programs described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading: 
Provided further, That any prior balances in the Rural Development, Rural Community Advancement Program account for programs authorized by section 306 and described in section 381E(d)(1) of such Act be transferred and merged with this account and any other prior balances from the Rural Development, Rural Community Advancement Program account that the Secretary determines is appropriate to transfer.Rural Business—Cooperative Service RURAL BUSINESS PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS) For the cost of loan guarantees and grants, for the rural business development programs authorized by sections 306 and 310B and described in sections 310B(f) and 381E(d)(3) of the Consolidated Farm and Rural Development Act, $97,116,000, to remain available until expended: 
Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $2,979,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: 
Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development: 
Provided further, That of the amount appropriated under this heading, the amount equal to the amount of Rural Business Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2009, shall be available through June 30, 2010, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones for the rural business and cooperative development programs described in section 381E(d)(3) of the Consolidated Farm and Rural Development Act: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading: 
Provided further, That any prior balances in the Rural Development, Rural Community Advancement Program account for programs authorized by sections 306 and 310B and described in sections 310B(f) and 381E(d)(3) of such Act be transferred and merged with this account and any other prior balances from the Rural Development, Rural Community Advancement Program account that the Secretary determines is appropriate to transfer.RURAL DEVELOPMENT LOAN FUND PROGRAM ACCOUNT (INCLUDING TRANSFER OF FUNDS)For the principal amount of direct loans, as authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)), $33,536,000.For the cost of direct loans, $8,464,000, as authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)), of which $1,035,000 shall be available through June 30, 2010, for Federally Recognized Native American Tribes and of which $2,070,000 shall be available through June 30, 2010, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That of the total amount appropriated under this heading, the amount equal to the amount of Rural Development Loan Fund Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2009, shall be available through June 30, 2010, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones.In addition, for administrative expenses to carry out the direct loan programs, $4,941,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rural economic development loans program account(including rescission of funds)For the principal amount of direct loans, as authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $33,077,000.Of the funds derived from interest on the cushion of credit payments, as authorized by section 313 of the Rural Electrification Act of 1936, $44,463,000 shall not be obligated and $44,463,000 are rescinded.Rural cooperative development grantsFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $34,854,000, of which $300,000 shall be for a cooperative research agreement with a qualified academic institution to conduct research on the national economic impact of all types of cooperatives; and of which $2,800,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: 
Provided, That not to exceed $3,463,000 shall be for cooperatives or associations of cooperatives whose primary focus is to provide assistance to small, socially disadvantaged producers and whose governing board and/or membership is comprised of at least 75 percent socially disadvantaged members; and of which $20,367,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note).RURAL MICROENTERPRISE INVESTMENT PROGRAM ACCOUNTFor the cost of loans and grants, $5,000,000 as authorized by section 379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.): 
Provided, That such costs of loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural energy for america programFor the cost of a program of loan guarantees and grants, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $39,340,000: 
Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural utilities serviceRural water and waste disposal program account(including transfers of funds)For the cost of direct loans, loan guarantees, and grants for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $568,730,000, to remain available until expended, of which not to exceed $497,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $993,000 shall be available for the rural utilities program described in section 306E of such Act: 
Provided, That $70,000,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by 306C(a)(2)(B) and 306D of the Consolidated Farm and Rural Development Act, Federally-recognized Native American Tribes authorized by 306C(a)(1), and the Department of Hawaiian Home Lands (of the State of Hawaii): 
Provided further, That not less than $65,000,000 of the unobligated balances available for grants authorized by 306D of the Consolidated Farm and Rural Development Act shall be obligated within 90 days of the enactment of this Act: 
Provided further, That not to exceed $19,500,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $6,000,000 shall be made available for a grant to a qualified non-profit multi-state regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: 
Provided further, That not to exceed $15,000,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: 
Provided further, That of the amount appropriated under this heading, the amount equal to the amount of Rural Water and Waste Disposal Program Account funds allocated by the Secretary for Rural Economic Area Partnership Zones for the fiscal year 2009, shall be available through June 30, 2010, for communities designated by the Secretary of Agriculture as Rural Economic Area Partnership Zones for the rural utilities programs described in section 381E(d)(2) of the Consolidated Farm and Rural Development Act: 
Provided further, That $17,500,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): 
Provided further, That any prior year balances for high cost energy grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Costs Grants Account: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading: 
Provided further, That any prior balances in the Rural Development, Rural Community Advancement Program account programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of such Act be transferred to and merged with this account and any other prior balances from the Rural Development, Rural Community Advancement Program account that the Secretary determines is appropriate to transfer.Rural electrification and telecommunications loans program account(including transfer of funds)The principal amount of direct and guaranteed loans as authorized by sections 305 and 306 of the Rural Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows: 5 percent rural electrification loans, $100,000,000; loans made pursuant to section 306 of that Act, rural electric, $6,500,000,000; guaranteed underwriting loans pursuant to section 313A, $500,000,000; 5 percent rural telecommunications loans, $145,000,000; cost of money rural telecommunications loans, $250,000,000; and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $295,000,000: 
Provided, That, notwithstanding section 6106(b) of the Food, Conservation, and Energy Act of 2008, a guaranteed underwriting loan may not be issued until the amendments to the Rural Electrification Act of 1936 contained in section 6106(a) of the Food, Conservation, and Energy Act of 2008 are administratively implemented.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $39,959,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $400,000,000.For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $37,755,000, to remain available until expended: 
Provided, That $3,000,000 shall be made available for grants authorized by 379G of the Consolidated Farm and Rural Development Act: 
Provided further, That $4,500,000 shall be made available to those noncommercial educational television broadcast stations that serve rural areas and are qualified for Community Service Grants by the Corporation for Public Broadcasting under section 396(k) of the Communications Act of 1934, including associated translators and repeaters, regardless of the location of their main transmitter, studio-to-transmitter links, and equipment to allow local control over digital content and programming through the use of high-definition broadcast, multi-casting and datacasting technologies.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $28,960,000, to remain available until expended: 
Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $17,976,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa. 
IVDOMESTIC FOOD PROGRAMSOffice of the under secretary for food, nutrition and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition and Consumer Services, $813,000.Food and nutrition serviceChild nutrition programs(including transfers of funds)In lieu of the amounts made available in section 14222(b) of the Food, Conservation, and Energy Act of 2008, for necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $16,855,829,000, to remain available through September 30, 2011, of which $1,000,000 may be used to carry out the school community garden pilot program established under section 18(g)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)(3)), and of which $9,865,930,000 is hereby appropriated, $6,747,877,000 shall be derived by transfer from funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c) and $242,022,000 shall be derived by transfer from unobligated and unavailable balances from fiscal year 2009 under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c): 
Provided, That of the total amount available, $5,000,000 shall be available to be awarded as competitive grants to implement section 4405 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), and may be awarded notwithstanding the limitations imposed by sections 4405(b)(1)(A) and 4405(c)(1)(A).SPECIAL SUPPLEMENTAL NUTRITION PROGRAM FOR WOMEN, INFANTS, AND CHILDREN (WIC) For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $7,252,000,000, to remain available through September 30, 2011: 
Provided, That notwithstanding section 17(g)(5) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(g)(5)), not more than $15,000,000 of funds provided in this Act may be used for the purpose of evaluating program performance in the Special Supplemental Nutrition Program for Women, Infants and Children: 
Provided further, That notwithstanding section 17(h)(10)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)(A)), of the amounts made available under this heading, not less than $14,000,000 shall be used for infrastructure, not less than $60,000,000 shall be used for management information systems, and not less than $80,000,000 shall be used for breastfeeding peer counselors and other related activities: 
Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: 
Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act.Supplemental nutrition assistance programFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $58,278,181,000, of which $3,000,000,000, to remain available through September 30, 2011, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: 
Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: 
Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: 
Provided further, That funds made available for Employment and Training under this heading shall remain available until expended, notwithstanding section 16(h)(1) of the Food and Nutrition Act of 2008: 
Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.COMMODITY ASSISTANCE PROGRAMFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers’ Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $247,979,000, to remain available through September 30, 2011, of which $6,000,000 shall be for emergency food program infrastructure grants authorized by section 209 of the Emergency Food Assistance Act of 1983: 
Provided, That of the amount provided, $5,000,000 is to begin service in 7 additional States that have plans approved by the Department for the commodity supplemental food program: 
Provided further, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: 
Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2010 to support the Seniors Farmers’ Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2011: 
Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 10 percent for costs associated with the distribution of commodities.Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $147,801,000. 
VFOREIGN ASSISTANCE AND RELATED PROGRAMSForeign agricultural serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Foreign Agricultural Service, including not to exceed $158,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $180,367,000: 
Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: 
Provided further, That funds made available for middle-income country training programs and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended.food for peace title i direct credit and food for progress program account(including transfers of funds)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $2,812,000, to be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses: 
Provided, That funds made available for the cost of agreements under title I of the Agricultural Trade Development and Assistance Act of 1954 and for title I ocean freight differential may be used interchangeably between the two accounts with prior notice to the Committees on Appropriations of both Houses of Congress.food for peace title ii grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480), for commodities supplied in connection with dispositions abroad under title II of such Act, $1,690,000,000, to remain available until expended.COMMODITY CREDIT CORPORATION EXPORT LOANS PROGRAM ACCOUNT (INCLUDING TRANSFERS OF FUNDS)For administrative expenses to carry out the Commodity Credit Corporation’s export guarantee program, GSM 102 and GSM 103, $6,820,000; to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,465,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $355,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.MC GOVERN-DOLE INTERNATIONAL FOOD FOR EDUCATION AND CHILD NUTRITION PROGRAM GRANTSFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $209,500,000, to remain available until expended: 
Provided, That of this amount, the Secretary shall use $10,000,000 to conduct pilot projects to field test new and improved micronutrient fortified food products designed to meet energy and nutrient needs of program participants: 
Provided further, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein.  
VIRELATED AGENCIES AND FOOD AND DRUG ADMINISTRATIONDEPARTMENT OF HEALTH AND HUMAN SERVICESFood and drug administrationSalaries and expensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $3,237,218,000, of which $5,509,000 shall be for the purposes, and in the amounts, specified in the eighth paragraph under Food and Drug Administration, Salaries and Expenses in the statement of managers to accompany this Act: 
Provided, That of the amount provided under this heading, $578,162,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h shall be credited to this account and remain available until expended, and shall not include any fees pursuant to 21 U.S.C. 379h(a)(2) and (a)(3) assessed for fiscal year 2011 but collected in fiscal year 2010; $57,014,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $17,280,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $5,106,000 shall be derived from animal generic drug user fees authorized by 21 U.S.C. 379f, and shall be credited to this account and shall remain available until expended; and $235,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s and shall be credited to this account and remain available until expended: 
Provided further, That fees derived from prescription drug, medical device, animal drug, animal generic drug, and tobacco product assessments for fiscal year 2010 received during fiscal year 2010, including any such fees assessed prior to fiscal year 2010 but credited for fiscal year 2010, shall be subject to the fiscal year 2010 limitations: 
Provided further, That in addition and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees that exceed the fiscal year 2010 limitation are appropriated and shall be credited to this account and remain available until expended: 
Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: 
Provided further, That of the total amount appropriated: (1) $782,915,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $880,104,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs, of which no less than $51,545,000 shall be available for the Office of Generic Drugs; (3) $305,249,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $155,540,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $349,262,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $58,745,000 shall be for the National Center for Toxicological Research; (7) $216,523,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $117,225,000 shall be for Rent and Related activities, of which $41,496,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $171,526,000 shall be for payments to the General Services Administration for rent; and (10) $200,129,000 shall be for other activities, including the Office of the Commissioner; the Office of Foods; the Office of the Chief Scientist; the Office of Policy, Planning and Budget; the Office of International Programs; the Office of Administration; and central services for these offices: 
Provided further, That none of the funds made available under this heading shall be used to transfer funds under section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd): 
Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: 
Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, and priority review user fees authorized by 21 U.S.C. 360n may be credited to this account, to remain available until expended.Buildings and facilitiesFor plans, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $12,433,000, to remain available until expended.INDEPENDENT AGENCIESCommodity futures trading commissionFor necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, $168,800,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials: 
Provided, That $8,200,000 of the total amount appropriated under this heading shall not be available for obligation until the Commodity Futures Trading Commission submits an expenditure plan for fiscal year 2010 to the Committees on Appropriations of the House of Representatives and the Senate.Farm Credit AdministrationLIMITATION ON ADMINISTRATIVE EXPENSES Not to exceed $54,500,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: 
Provided, That this limitation shall not apply to expenses associated with receiverships.  
VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS) 
701.Within the unit limit of cost fixed by law, appropriations and authorizations made for the Department of Agriculture for the current fiscal year under this Act shall be available for the purchase, in addition to those specifically provided for, of not to exceed 204 passenger motor vehicles, of which 170 shall be for replacement only, and for the hire of such vehicles. 
702.Section 10101 of division B of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009, (Public Law 110–329) is amended in subsection (b) by inserting at the end the following: “In carrying out this section, the Secretary may transfer funds into existing or new accounts as determined by the Secretary.”. 
703.The Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or other available unobligated discretionary balances of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture: 
Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: 
Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That none of the funds appropriated by this Act or made available to the Department's Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department's National Finance Center without prior approval of the Committees on Appropriations of both Houses of Congress as required by section 712 of this Act: 
Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture allocated for the National Finance Center, the Secretary may reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement and implementation of a financial management plan, information technology, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: 
Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits notification of the obligation to the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That the limitation on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 
704.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
705.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 
706.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 
707.Of the funds made available by this Act, not more than $1,800,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 
708.None of the funds appropriated by this Act may be used to carry out section 410 of the Federal Meat Inspection Act (21 U.S.C. 679a) or section 30 of the Poultry Products Inspection Act (21 U.S.C. 471). 
709.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 30 days unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
710.None of the funds appropriated or otherwise made available to the Department of Agriculture or the Food and Drug Administration shall be used to transmit or otherwise make available to any non-Department of Agriculture or non-Department of Health and Human Services employee questions or responses to questions that are a result of information requested for the appropriations hearing process. 
711.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: 
Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That none of the funds available to the Department of Agriculture for information technology shall be obligated for projects over $25,000 prior to receipt of written approval by the Chief Information Officer. 
712. 
(a)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds which— 
(1)creates new programs; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or 
(6)contracts out or privatizes any functions or activities presently performed by Federal employees; unless the Committees on Appropriations of both Houses of Congress are notified 15 days in advance of such reprogramming of funds. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $500,000 or 10 percent, which-ever is less, that: (1) augments existing programs, projects, or activities; (2) reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3) results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Committees on Appropriations of both Houses of Congress are notified 15 days in advance of such reprogramming of funds. 
(c)The Secretary of Agriculture, the Secretary of Health and Human Services, or the Chairman of the Commodity Futures Trading Commission shall notify the Committees on Appropriations of both Houses of Congress before implementing a program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. 
713.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's Budget submission to the Congress of the United States for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the Budget unless such Budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2011 appropriations Act. 
714.None of the funds made available by this or any other Act may be used to close or relocate a Rural Development office unless or until the Secretary of Agriculture determines the cost effectiveness and/or enhancement of program delivery: 
Provided, That not later than 120 days before the date of the proposed closure or relocation, the Secretary notifies the Committees on Appropriation of the House and Senate, and the members of Congress from the State in which the office is located of the proposed closure or relocation and provides a report that describes the justifications for such closures and relocations. 
715.None of the funds made available to the Food and Drug Administration by this Act shall be used to close or relocate, or to plan to close or relocate, the Food and Drug Administration Division of Pharmaceutical Analysis in St. Louis, Missouri, outside the city or county limits of St. Louis, Missouri. 
716.There is hereby appropriated $499,000 for any authorized Rural Development program purpose, in communities suffering from extreme outmigration and situated in areas that were designated as part of an Empowerment Zone pursuant to section 111 of the Community Renewal Tax Relief Act of 2000 (as contained in appendix G of Public Law 106–554). 
717.None of the funds made available in fiscal year 2010 or preceding fiscal years for programs authorized under the Food for Peace Act (7 U.S.C. 1691 et seq.) in excess of $20,000,000 shall be used to reimburse the Commodity Credit Corporation for the release of eligible commodities under section 302(f)(2)(A) of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1): 
Provided, That any such funds made available to reimburse the Commodity Credit Corporation shall only be used pursuant to section 302(b)(2)(B)(i) of the Bill Emerson Humanitarian Trust Act. 
718.There is hereby appropriated $3,497,000, to remain available until expended, for a grant to the National Center for Natural Products Research for construction or renovation to carry out the research objectives of the natural products research grant issued by the Food and Drug Administration. 
719.Funds made available under section 1240I and section 1241(a) of the Food Security Act of 1985 and section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 
720.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
721.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out the following: 
(1)An Environmental Quality Incentives Program as authorized by sections 1241–240H of the Food Security Act of 1985, as amended (16 U.S.C. 3839aa–3839aa(8)), in excess of $1,180,000,000; 
(2)a program authorized by section 14(h)(1) of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)(1)); and 
(3)a program under subsection (b)(2)(A)(ii) of section 14222 of Public Law 110–246 in excess of $1,123,000,000: 
Provided, That none of the funds made available in this Act or any other Act shall be used for salaries and expenses to carry out section 19(i)(1)(C) of the Richard B. Russell National School Lunch Act as amended by section 4304 of Public Law 110–246 in excess of $25,000,000, including the transfer of funds under subsection (c) of section 14222 of Public Law 110–246, until October 1, 2010: 
Provided further, That $76,000,000 made available on October 1, 2010, to carry out section 19(i)(1)(C) of the Richard B. Russell National School Lunch Act as amended by section 4304 of Public Law 110–246 shall be excluded from the limitation described in subsection (b)(2)(A)(iii) of section 14222 of Public Law 110–246: 
Provided further, That all unobligated balances under section 32 of the Act of August 24, 1935, available as of September 30, 2009, are hereby rescinded. 
722.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313(b)(2)(B) of such Act in the same manner as a borrower under such Act. 
723.There is hereby appropriated $2,600,000, to remain available until expended, for the construction, interim operations, and necessary demolition needs for establishment of an agricultural pest facility in the State of Hawaii. 
724.There is hereby appropriated $4,000,000 to the Secretary of Agriculture to award grant(s) to develop and field test new food products designed to improve the nutritional delivery of humanitarian food assistance provided through the McGovern-Dole (section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1)) and the Food for Peace title II (7 U.S.C. 1691 et seq.) programs: 
Provided, That the Secretary shall use the authorities provided under the Research, Education, and Economics mission area of the Department in awarding such grant(s), with priority given to proposals that demonstrate partnering with and in-kind support from the private sector. 
725.None of the funds made available to the Department of Agriculture in this Act may be used to implement the risk-based inspection program in the 30 prototype locations announced on February 22, 2007, by the Under Secretary for Food Safety, or at any other locations, until the USDA Office of Inspector General has provided its findings to the Food Safety and Inspection Service and the Committees on Appropriations of the House of Representatives and the Senate on the data used in support of the development and design of the risk-based inspection program and FSIS has addressed and resolved issues identified by OIG. 
726.Notwithstanding any other provision of law, and until receipt of the decennial census for the year 2010, the Secretary of Agriculture— 
(1)shall consider— 
(A)the unincorporated area of Los Osos, California, the city of Imperial, California, and the Harrisville Fire District, Rhode Island, to be rural areas for the purposes of eligibility for Rural Utilities Service water and waste disposal loans and grants; 
(B)the incorporated community of Thermalito in Butte County, California, (including individuals and entities with projects within the community) eligible for loans and grants funded under the housing programs of the Rural Housing Service; 
(C)the city of Lumberton, North Carolina, and the city of Sanford, North Carolina (including individuals and entities with projects within the city) eligible for loans and grants funded through the Rural Community Facilities Program Account; and 
(D)the city of Nogales, Arizona (including individuals and entities with projects within the city) eligible for loans and grants funded through the housing programs of the Rural Housing Service; and 
(2)may fund Rural Community Facility Program projects of the Rural Housing Service and Water and Waste Disposal Program projects of the Rural Utilities Service for communities and municipal districts and areas in Connecticut, Massachusetts, and Rhode Island that filed applications for such projects with the appropriate Rural Development field office of the Department of Agriculture prior to August 1, 2009, and that such projects were determined by the field office to be eligible for funding. 
727.There is hereby appropriated $3,000,000 for section 4404 of Public Law 107–171. 
728.Notwithstanding any other provision of law, there is hereby appropriated: 
(1)$3,000,000 of which $2,000,000 shall be for a grant to the Wisconsin Department of Agriculture, Trade, and Consumer Protection, and $1,000,000 shall be for a grant to the Vermont Agency of Agriculture, Foods, and Markets, as authorized by section 6402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1621 note); 
(2)$350,000 for a grant to the Wisconsin Department of Agriculture, Trade and Consumer Protection; 
(3)$1,000,000 shall be for development of a prototype for a national carbon inventory and accounting system for forestry and agriculture; 
(4)$1,000,000 for the International Food Protection Training Institute; and 
(5)$200,000 for the Center for Foodborne Illness Research and Prevention. 
729.Notwithstanding any other provision of law, the Natural Resources Conservation Service shall provide financial and technical assistance through the Watershed and Flood Prevention Operations program to carry out— 
(1)the Alameda Creek Watershed Project in Alameda County, California; 
(2)the Hurricane Katrina-Related Watershed Restoration project in Jackson County, Mississippi; 
(3)the Pidcock-Mill Creeks Watershed project in Bucks County, Pennsylvania; 
(4)the Farmington River Restoration project in Litchfield County, Connecticut; 
(5)the Lake Oscawana Management and Restoration project in Putnam County, New York;  
(6)the Richland Creek Reservoir in Paulding County, Georgia; 
(7)the Pocasset River Floodplain Management Project in the State of Rhode Island; 
(8)the East Locust Creek Watershed Plan Revision in Missouri, including up to 100 percent of the engineering assistance and 75 percent cost share for construction cost of site RW1; 
(9)the Little Otter Creek Watershed project in Missouri. The sponsoring local organization may obtain land rights by perpetual easements; 
(10)the DuPage County Watershed project in the State of Illinois; 
(11)the Dunloup Creek Watershed Project in Fayette and Raleigh Counties, West Virginia; 
(12)the Dry Creek Watershed project in the State of California; and 
(13)the Upper Clark Fork Watershed project in the State of Montana. 
730.Section 17(r)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(r)(5)) is amended— 
(1)by inserting the District of Columbia and after the first instance of institutions located in; 
(2)by striking ten and inserting thirteen; 
(3)by striking eight and inserting eleven; and 
(4)by inserting Connecticut, Nevada, Wisconsin, after the first instance of States shall be. 
731.Notwithstanding any other provision of law, for the purposes of a grant under section 412 of the Agricultural Research, Extension, and Education Reform Act of 1998, none of the funds in this or any other Act may be used to prohibit the provision of in-kind support from non-Federal sources under section 412(e)(3) in the form of unrecovered indirect costs not otherwise charged against the grant, consistent with the indirect rate of cost approved for a recipient. 
732.Except as otherwise specifically provided by law, unobligated balances remaining available at the end of the fiscal year from appropriations made available for salaries and expenses in this Act for the Farm Service Agency and the Rural Development mission area, shall remain available through September 30, 2011, for information technology expenses. 
733.The Secretary of Agriculture may authorize a State agency to use funds provided in this Act to exceed the maximum amount of liquid infant formula specified in 7 C.F.R. 246.10 when issuing liquid infant formula to participants. 
734. 
(a)Child nutrition programsSection 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)) is amended by adding at the end the following: 
 
(14)Combat pay 
(A)Definition of combat payIn this paragraph, the term combat pay means any additional payment under chapter 5 of title 37, United States Code, or otherwise designated by the Secretary to be appropriate for exclusion under this paragraph, that is received by or from a member of the United States Armed Forces deployed to a designated combat zone, if the additional pay— 
(i)is the result of deployment to or service in a combat zone; and 
(ii)was not received immediately prior to serving in a combat zone. 
(B)ExclusionCombat pay shall not be considered to be income for the purpose of determining the eligibility for free or reduced price meals of a child who is a member of the household of a member of the United States Armed Forces.. 
(b)Special supplemental nutrition program for women, infants, and childrenSection 17(d)(2) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(2)) is amended— 
(1)by redesignating subparagraph (C) as subparagraph (D); and 
(2)by inserting after subparagraph (B) the following: 
 
(C)Combat payFor the purpose of determining income eligibility under this section, a State agency shall exclude from income any additional payment under chapter 5 of title 37, United States Code, or otherwise designated by the Secretary to be appropriate for exclusion under this subparagraph, that is received by or from a member of the United States Armed Forces deployed to a designated combat zone, if the additional pay— 
(i)is the result of deployment to or service in a combat zone; and 
(ii)was not received immediately prior to serving in a combat zone.. 
735.There is hereby appropriated $1,000,000 for the grant program for the purpose of obtaining and adding to an anhydrous ammonia fertilizer nurse tank a substance to reduce the amount of methamphetamine that can be produced from any anhydrous ammonia removed from the nurse tank as authorized by section 14203 of the Food, Conservation, and Energy Act of 2008 (21 U.S.C. 864a). 
736.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
737.Agencies with jurisdiction for carrying out international food assistance programs under the jurisdiction of this Act, including title II of the Food for Peace Act and the McGovern-Dole International Food for Education Program, shall— 
(1)provide to the Committees on Appropriations of the House and the Senate no later than May 1, 2010, the following: 
(A)estimates on cost-savings and programmatic efficiencies that would result from increased use of pre-positioning of food aid commodities and processes to ensure such cargoes are appropriately maintained to prevent spoilage; 
(B)estimates on cost-savings and programmatic efficiencies that would result from the use of longer-term commodity procurement contracts, the proportional distribution of commodity purchases throughout the fiscal year, longer-term shipping contracts, contracts which include shared-risk principles, and adoptions of other commercially acceptable contracting practices; 
(C)estimates on costs of domestic procurement of commodities, domestic inland transportation of food aid commodities, domestic storage (including loading and unloading), foreign storage (including loading and unloading), foreign inland transportation, and ocean freight (including ocean freight as adjusted by the ocean freight differential reimbursement provided by the Secretary of Transportation), and costs relating to allocation and distribution of commodities in recipient countries; 
(D)information on the frequency of delays in transporting food aid commodities, the cause or purpose of any delays (including how those delays are tracked, monitored and resolved), missed schedules by carriers and non-carriers (and resulting program costs due to such delays, including impacts to program beneficiaries); 
(E)information on the methodologies to improve interagency coordination between host governments, the World Food Program, and non-governmental organization to develop more consistent estimates of food aid needs and the number of intended recipients to appropriately inform the purchases of commodities and in order to appropriately plan for commodity procurement for food aid programs; 
(2)provide the matter described under subsection (1) of this section in the form of a consensus report under the signatures of the Secretaries of Agriculture, State, and Transportation; and 
(3)estimates and cost savings analysis for this section shall be derived from periods representative of normal program operations. 
738.There is hereby appropriated $250,000, to remain available until expended, for a grant to the Kansas Farm Bureau Foundation for work-force development initiatives to address out-migration in rural areas. 
739.There is hereby appropriated $800,000 to the Farm Service Agency to carry out a pilot program to demonstrate the use of new technologies that increase the rate of growth of re-forested hardwood trees on private non-industrial forests lands, enrolling lands on the coast of the Gulf of Mexico that were damaged by Hurricane Katrina in 2005. 
740. 
(a)The Commissioner of Food and Drugs shall establish within the Food and Drug Administration a review group which shall recommend to the Commissioner of Food and Drugs appropriate preclinical, trial design, and regulatory paradigms and optimal solutions for the prevention, diagnosis, and treatment of rare diseases: 
Provided, That the Commissioner of Food and Drugs shall appoint individuals employed by the Food and Drug Administration to serve on the review group: 
Provided further, That members of the review group shall have specific expertise relating to the development of articles for use in the prevention, diagnosis, or treatment of rare diseases, including specific expertise in developing or carrying out clinical trials. 
(b)The Commissioner of Food and Drugs shall establish within the Food and Drug Administration a review group which shall recommend to the Commissioner of Food and Drugs appropriate preclinical, trial design, and regulatory paradigms and optimal solutions for the prevention, diagnosis, and treatment of neglected diseases of the developing world: 
Provided, That the Commissioner of Food and Drugs shall appoint individuals employed by the Food and Drug Administration to serve on the review group: 
Provided further, That members of the review group shall have specific expertise relating to the development of articles for use in the prevention, diagnosis, or treatment of neglected diseases of the developing world, including specific expertise in developing or carrying out clinical trials: 
Provided further, That for the purposes of this section the term neglected disease of the developing world means a tropical disease, as defined in section 524(a)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360n(a)(3)). 
(c)The Commissioner of Food and Drugs shall— 
(1)submit, not later than 1 year after the date of the establishment of review groups under subsections (a) and (b), a report to Congress that describes both the findings and recommendations made by the review groups under subsections (a) and (b); 
(2)issue, not later than 180 days after submission of the report to Congress under paragraph (1), guidance based on such recommendations for articles for use in the prevention, diagnosis, and treatment of rare diseases and for such uses in neglected diseases of the developing world; and 
(3)develop, not later than 180 days after submission of the report to Congress under paragraph (1), internal review standards based on such recommendations for articles for use in the prevention, diagnosis, and treatment of rare diseases and for such uses in neglected diseases of the developing world. 
741.There is hereby appropriated $2,600,000 to carry out section 1621 of Public Law 110–246 and $3,000,000 to carry out section 1613 of Public Law 110–246. 
742.Of the unobligated balances provided pursuant to section 16(h)(1)(A) of the Food and Nutrition Act of 2008, $11,000,000 is hereby rescinded. 
743. 
(a)None of the funds made available by this Act may be used to promulgate or implement a poultry products inspection rule allowing processed poultry or processed poultry products to be imported into the United States from the People's Republic of China unless the Secretary of Agriculture formally notifies Congress that the Department will— 
(1)not provide any preferential consideration to any application by the People’s Republic of China for authorization to export poultry or poultry products to the United States; 
(2)conduct audits of inspection systems and on-site reviews of slaughter and processing facilities, laboratories and other control operations before any Chinese facilities are certified as eligible to ship poultry or poultry products to the United States and, in subsequent years, to conduct such audits and reviews at least once annually or more frequently as the Secretary determines necessary; 
(3)implement a significantly increased level of port of entry re-inspection; 
(4)establish and conduct a formal and expeditious information sharing program with other countries importing processed poultry or processed poultry products from China that have conducted audits and plant inspections; 
(5)report to the House and Senate Committees on Appropriations within 120 days of the date of enactment of this Act, and every 180 days thereafter for an indefinite period, with respect to the promulgation or implementation of any poultry products inspection rule authorizing the People’s Republic of China to export poultry or poultry products to the United States, including— 
(A)actions taken or to be taken by the Secretary, including new audits and on-site reviews, to implement any poultry products inspection rule authorizing the People’s Republic of China to export processed poultry or processed poultry products to the United States; 
(B)actions taken or to be taken by the Secretary, including new audits and on-site reviews, to determine whether the poultry inspection system of the People’s Republic of China achieves a level of sanitary protection equivalent to that achieved under United States standards; 
(C)actions taken or to be taken by the Secretary to determine whether the administration and enforcement of the poultry and poultry products inspection system of the People’s Republic of China ensures that it achieves a level of sanitary protection equivalent to that achieved under United States standards; 
(D)the level of port of entry re-inspections to be conducted on processed poultry and processed poultry products offered for importation into the United States from the People’s Republic of China; and 
(E)a work plan incorporating any understandings or agreements between FSIS and relevant authorities of the People’s Republic of China with respect to carrying out the Secretary’s assessment of the equivalency of the poultry products inspection system of the People’s Republic of China; 
(6)make publicly available, no later than 30 days from the date they are finalized, the reports of any new audits and on-site reviews conducted by the Secretary, and, in addition, when such audit or review is being conducted to determine whether the People’s Republic of China’s poultry inspection system achieves a level of sanitary protection equivalent to that achieved under United States standards, to make the final report of such audit or review publicly available no later than 30 days prior to the publication of any notice of proposed rulemaking for such determination; and 
(7)make publicly available a list of facilities in the People’s Republic of China certified to export poultry or poultry products to the United States and to notify the House and Senate Committees on Appropriations if the number of facilities certified by the People’s Republic of China exceeds ten. 
(b)None of the funds made available by this Act may be used to promulgate any proposed or final rule allowing the importation into the United States of poultry slaughtered or poultry products produced from poultry slaughtered in the People’s Republic of China unless such rule is promulgated in accordance with the procedures for significant rules specified in Executive Order 12866. 
(c)This section shall be applied in a manner consistent with United States obligations under its international trade agreements. 
744.None of the funds made available in this Act may be used to pay the salaries or expenses of personnel to— 
(1)inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603); 
(2)inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or 
(3)implement or enforce section 352.19 of title 9, Code of Federal Regulations. 
745. 
(a)Section 531(g)(7)(F) of the Federal Crop Insurance Act (7 U.S.C. 1531(g)(7)(F)) is amended— 
(1)in the matter preceding clause (i), by inserting (including multiyear assistance) after assistance; and 
(2)in clause (i), by inserting or multiyear production losses after a production loss. 
(b)Section 901(g)(7)(F) of the Trade Act of 1974 (19 U.S.C. 2497(g)(7)(F)) is amended— 
(1)in the matter preceding clause (i), by inserting (including multiyear assistance) after assistance; and 
(2)in clause (i), by inserting or multiyear production losses after a production loss. 
746. 
(a)Department of Agriculture assistance during pandemic emergencyDuring fiscal year 2010, in any case in which a school is closed for at least 5 consecutive days during a pandemic emergency designation, each household containing at least 1 member who is an eligible child attending the school shall be eligible to receive assistance pursuant to a State agency plan approved under subsection (b). 
(b)AssistanceTo carry out this section, the Secretary of Agriculture may approve State agency plans for temporary emergency standards of eligibility and levels of benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) for households with eligible children. Plans approved by the Secretary may provide for supplemental allotments to households receiving benefits under such Act, and issuances to households not already receiving benefits. Such level of benefits shall be determined by the Secretary in an amount not less than the value of meals at the free rate over the course of 5 school days for each eligible child in the household. 
(c)Minimum closure requirementThe Secretary of Agriculture shall not provide assistance under this section in the case of a school that is closed for less than 5 consecutive days. 
(d)Use of EBT systemA State agency may provide assistance under this section through the EBT card system established under section 7 of the Food and Nutrition Act of 2008 (7 U.S.C. 2016). 
(e)Release of informationNotwithstanding any other provision of law, the Secretary of Agriculture may authorize State educational agencies and school food authorities administering a school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) to release to appropriate officials administering the supplemental nutrition assistance program such information as may be necessary to carry out this section. 
(f)WaiversTo facilitate implementation of this section, the Secretary of Agriculture may approve waivers of the limits on certification periods otherwise applicable under section 3(f) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(f)), reporting requirements otherwise applicable under section 5(f) of such Act (7 U.S.C. 2014(f)), and other administrative requirements otherwise applicable to State agencies under such Act. 
(g)FundingThe Secretary of Agriculture shall use funds made available under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to fund, with the exception of the commodities described in subsection (h), benefits provided under this section. 
(h)Availability of commoditiesDuring fiscal year 2010, the Secretary of Agriculture may utilize funds appropriated under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c) to purchase commodities for emergency distribution in any area of the United States during a pandemic emergency designation. 
(i)DefinitionsIn this section: 
(1)The term eligible child means a child (as defined in section 12(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)) who, if not for the closure of the school attended by the child during a pandemic emergency designation and due to concerns about an influenza pandemic, would receive free or reduced price school meals under the Richard B. Russell National School Lunch Act (42 U.S.C. 175l et seq.) at the school. 
(2)The term pandemic emergency designation means the declaration— 
(A)of a public health emergency, based on pandemic influenza, by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or 
(B)of a domestic emergency, based on pandemic influenza, by the Secretary of Homeland Security. 
(3)The term school has the meaning given the term in section 12(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)). 
747.Specific projects contained in the report of the Committee on Appropriations of the House of Representatives accompanying this Act (H. Rept. 111–181) that are considered congressional earmarks for purposes of clause 9 of rule XXI of the Rules of the House of Representatives, when intended to be awarded to a for-profit entity, shall be awarded under a full and open competition. 
748. 
(a)There is hereby appropriated $350,000,000 of which $60,000,000 is provided for purchases of cheese and other dairy products under 7 U.S.C. 2036(a) and $290,000,000 is provided to the Secretary of Agriculture to assist dairy producers under section 10104 of Public Law 107–171. 
(b) 
(1)RegulationsThe Secretary of Agriculture may promulgate such regulations as are necessary to implement this section. 
(2)ProcedureThe promulgation of the implementing regulations and the administration of this section shall be made without regard to— 
(A)the notice and comment provisions of section 553 of title 5, United States Code; 
(B)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(C)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(3)Congressional review of agency rulemakingIn carrying out this section, the Secretary of Agriculture shall use the authority provided under section 808 of title 5, United States Code. 
749. 
(a)Section 6(e)(1)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(e)(1)(B)) is amended by striking 2009 and inserting 2010. 
(b)Section 9(f)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(f)(5)) is amended by striking 2009 and inserting 2010. 
(c) 
(1)Section 9(h)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(3)) is amended by striking 2009 and inserting 2010. 
(2)Section 9(h)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(4)) is amended by striking 2009 and inserting 2010. 
(d)Section 18(h)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(h)(5)) is amended by striking 2009 and inserting 2010. 
(e)Section 21(g)(1)(A)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b-1(g)(1)(A)(ii)) is amended by striking and October 1, 2008 and inserting October 1, 2008, and October 1, 2009. 
(f)Section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is amended by striking 2009 and inserting 2010. 
(g) 
(1)From the funds made available under paragraph (5), the Secretary shall carry out demonstration projects to develop and test methods of providing access to food for children in urban and rural areas during the summer months when schools are not in regular session to— 
(A)reduce or eliminate the food insecurity and hunger of children; and 
(B)improve the nutritional status of children. 
(2)For purposes of this subsection, the term children means low-income children, as specified by the Secretary. 
(3) 
(A)From the funds made available under paragraph (5), the Secretary shall provide for an independent evaluation of the demonstration projects carried out under this subsection, which shall use rigorous methodologies, including— 
(i)random assignment of children or schools, where practicable; or 
(ii)if random assignment of children or schools is not practicable, quasi-experimental or other methods that are capable of producing scientifically valid information regarding which projects are effective in achieving the purposes described in paragraph (1). 
(B) 
(i)Not later than December 31, 2010, and each December 31 thereafter until the completion of the last evaluation conducted under subparagraph (A) the Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes— 
(I)the status of each demonstration project carried out under this subsection; and 
(II)the results of the evaluations conducted under subparagraph (A) for the previous fiscal year. 
(ii)Not later than 120 days after the completion of the last evaluation conducted under subparagraph (A), the Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes recommendations on how to improve children’s access to food during the summer months when school is not in regular session. 
(4)The Secretary may use funds made available under paragraph (5) to pay— 
(A)participant benefits; 
(B)the added administrative expenses incurred by participating organizations as a result of participating in a project under this subsection; 
(C)costs associated with outreach to potential participants and potential sponsoring organizations; and 
(D)costs associated with soliciting, administering, monitoring, and evaluating each demonstration project carried out under this subsection. 
(5) 
(A)On October 1, 2009, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $85,000,000, to remain available until expended. 
(B)The Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation. 
(h) 
(1) 
(A)From the funds made available under subparagraph (C), the Secretary shall provide assistance through grants to State agencies administering the National School Lunch Program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) with the lowest rates of children certified for free meals pursuant to paragraphs (4) and (5) of section 9(b) of such Act (42 U.S.C. 1758(b)(4); 1758(b)(5)) for the purpose of improving such rates. 
(B)Under the terms and conditions established by the Secretary, a State receiving grant funds under this subsection may use such funds to pay costs related to improving the rate of direct certification in such State, including the costs related to— 
(i)making technology improvements; 
(ii)providing technical assistance to local educational agencies; 
(iii)implementing a new or revised direct certification system in such State and in the local educational agencies of such State; and 
(iv)using multiple public means tested benefits programs for the purpose of direct certification. 
(C) 
(i)On October 1, 2009, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this paragraph $22,000,000, to remain available until expended. 
(ii)The Secretary shall be entitled to receive, shall accept, and shall use to carry out this paragraph the funds transferred under clause (i), without further appropriation. 
(2) 
(A)From the funds made available under subparagraph (B), the Secretary shall provide technical assistance to assist States receiving grants under paragraph (1), and other States, as appropriate, in improving the rates of direct certification. 
(B) 
(i)On October 1, 2009, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this paragraph $3,000,000, to remain available until expended. 
(ii)The Secretary shall be entitled to receive, shall accept, and shall use to carry out this paragraph the funds transferred under clause (i), without further appropriation. 
(i) 
(1)From the funds made available under paragraph (4), in carrying out the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786 et seq.) (in this subsection referred to as the program) during fiscal year 2010, the Secretary shall provide performance bonus payments to State agencies that demonstrate— 
(A)the highest proportion of breastfed infants, as compared to other State agencies participating in the program; or 
(B)the greatest improvement in proportion of breastfed infants, as compared to other State agencies participating in the program. 
(2)In providing performance bonus payments to State agencies under this subsection, the Secretary shall consider a State agency’s proportion of participating fully breastfed infants. 
(3)A State agency that receives a performance bonus under paragraph (1)— 
(A)shall treat the funds as program income; and 
(B)may transfer the funds to local agencies for use in carrying out the program. 
(4) 
(A)On October 1, 2009, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $5,000,000. 
(B)The Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation. 
(j) 
(1)From the funds made available under paragraph (5), the Secretary shall make payments to State educational agencies to award grants to eligible school food authorities for the purchase of equipment for schools under the jurisdiction of such authorities. 
(2) 
(A)Payments under paragraph (1) shall be allocated to State educational agencies in a manner proportional with each agency’s administrative expense allocation under section 7(a)(2) of the Child Nutrition Act of 1966 (42 U.S.C. 1776(a)(2)). 
(B)If a State educational agency does not accept or use the amounts made available under its allocation in accordance with this subsection, the Secretary shall reallocate such amounts to other State educational agencies, as the Secretary determines necessary. 
(3) 
(A)Not later than 180 days after receiving an allocation under this subsection, a State educational agency shall award grants, on a competitive basis, to eligible school food authorities. 
(B)For the purposes of this subsection, the term eligible school food authority means a school food authority— 
(i)participating in the National School Lunch Program established under the Richard B. Russell National School Lunch Program (42 U.S. C. 1751 et seq.); and 
(ii)that did not receive a grant for equipment assistance under the grant program carried out pursuant to the heading Food and Nutrition Service Child Nutrition Programs in title I of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5). 
(C)To qualify to receive a grant under this subsection, an eligible school food authority shall— 
(i)submit an application to a State educational agency at such time, in such manner, and containing such information as the State educational agency may require; or 
(ii)have submitted an application to receive equipment assistance under the grant program carried out pursuant to the heading Food and Nutrition Service Child Nutrition Programs in title I of division A of the American Recovery and Reinvestment Act of 2009 (Public law 111–5). 
(D)In awarding grants to eligible school food authorities, a State shall give priority to each eligible school food authority whose application demonstrates that in providing equipment assistance to schools with funds received under this subsection, it will give priority to schools where not less than 50 percent of the enrolled students are eligible for free or reduced price meals under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
(E)Under the terms and conditions established by the Secretary, an eligible school food authority receiving a grant under this subsection shall use such funds to purchase equipment for schools under the jurisdiction of the school food authority— 
(i)to improve the quality of school meals, consistent with the goals of the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341); 
(ii)to improve the safety of food served in the school meal programs established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); 
(iii)to improve the overall energy efficiency of school foodservice operations; or 
(iv)for other purposes as established by the Secretary. 
(4)A State educational agency receiving an allocation under this subsection may not use more than 5 percent of such allocation for administrative costs associated with awarding grants to eligible school food authorities in accordance with this subsection. 
(5) 
(A)On October 1, 2009, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $25,000,000, to remain available until expended. 
(B)The Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation. 
(k) 
(1)The purpose of this subsection is to provide grants, on a competitive basis, to State agencies administering the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) (referred to in this section as the program) for the purpose of improving the health and nutrition of children in child care settings. 
(2)From the funds made available under paragraph (8), the Secretary shall award grants, on a competitive basis, to State agencies administering the program for the purpose of promoting health and nutrition improvement in child care settings. 
(3)In awarding grants under this subsection, the Secretary shall give priority to State agencies administering projects under the program that carry out each of the authorized uses of funds described in paragraph (7). 
(4)A State receiving a grant under this subsection shall use not less than 50 percent of such grant funds to award subgrants to institutions for the purpose of conducting the activities described in paragraph (6). 
(5)For the purposes of this subsection, the term institution has the meaning given such term in section 17(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C.1766(a)(2)). 
(6)To be eligible to receive funds under this subsection, a State agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include— 
(A)a plan to improve the quality of food provided in— 
(i)child care centers; and 
(ii)family or group day care homes; and 
(B)a description of— 
(i)the procedures by which the State agency will use the grant received under this subsection to award subgrants to institutions; and 
(ii)the criteria that the State agency will use in awarding such subgrants. 
(7)In addition to such other activities as the Secretary determines to be appropriate, State agencies and institutions may use funds provided under this subsection for activities that— 
(A)promote nutrition and physical activity in child care settings and that reflect the recommendations of— 
(i)the most recent version of the Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341); and 
(ii)the most recent scientific knowledge; 
(B)provide technical assistance and training to sponsors and providers of child care centers and family or group day care homes in implementing State or local initiatives designed to improve the health and nutrition of children; 
(C)perform outreach campaigns on the State or local level that are designed to increase access to the program in underserved areas and populations; and 
(D)make innovative use of technology to provide training and education to promote the nutrition, physical activity, and health of children. 
(8) 
(A)On October 1, 2009, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $8,000,000, to remain available until expended. 
(B)The Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation. 
(l)For purposes of this section, the term Secretary means the Secretary of Agriculture.This Act may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2010. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
